              Case 2:19-cr-00170-MCE Document 45 Filed 02/12/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-170-MCE
12                                Plaintiff,            [AMENDED] STIPULATION REGARDING
                                                        EXCLUDABLE TIME PERIODS UNDER SPEEDY
13                         v.                           TRIAL ACT; ORDER
14   IVAN ALBERTO MARTINEZ-LOPEZ,                       DATE: February 11, 2020
     SAUL MORENO-LEMUS                                  TIME: 10:00 a.m.
15                                                      COURT: Hon. Morrison C. England, Jr.
                                 Defendants.
16

17

18          This case was set for a status conference on January 28, 2021, and moved on the Court’s own

19 motion to February 11, 2020. The United States and defendant Ivan Martinez-Lopez now request that
20 the Court continue the status conference to March 25, 2021, and to exclude time under the Court’s

21 General Orders, as well as under Local Code T4, for the reasons set forth below. Defendant Saul

22 Moreno-Lemus has pleaded guilty in this matter and therefore does not join in this stipulation.

23          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

24 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

25 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

26 address public health concerns related to COVID-19.

27          Although the General Orders address the district-wide health concern, the Supreme Court has

28 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

      [AMENDED] STIPULATION REGARDING EXCLUDABLE        1
30    TIME PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00170-MCE Document 45 Filed 02/12/21 Page 2 of 4


 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 4 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 6 or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 9 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

10 the ends of justice served by taking such action outweigh the best interest of the public and the

11 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

12 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

13 ends of justice served by the granting of such continuance outweigh the best interests of the public and

14 the defendant in a speedy trial.” Id.

15           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

16 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

17 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

18 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

19 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
20 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

21 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

22 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

23 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 1 The parties note that the Court has already designated

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     [AMENDED] STIPULATION REGARDING EXCLUDABLE         2
30   TIME PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00170-MCE Document 45 Filed 02/12/21 Page 3 of 4


 1 a new date for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

 2 (noting any pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.       By this stipulation, the defendant now moves to continue this hearing to March 25, 2021,

 7 at 10:00 a.m., and to exclude time between the date of this Court’s order, and March 25, 2021, under

 8 Local Code T4.

 9          2.       The parties agree and stipulate, and request that the Court find the following:

10                   a)     The government has produced the discovery associated with this case, including

11          several reports, as well as video and audio surveillance.

12                   b)     Counsel for defendant desires additional time to finalize discussion with her client

13          regarding case resolution. As part of that, defense counsel will also need time to review the

14          current charges, to investigate and conduct research related to the current charges, and to discuss

15          potential resolutions with her clients.

16                   c)     Counsel for defendant believes that failure to grant the above-requested

17          continuance would deny her the reasonable time necessary for effective preparation, taking into

18          account the exercise of due diligence.

19                   d)     The government does not object to the continuance.

20                   e)     Based on the above-stated findings, the ends of justice served by continuing the

21          case as requested outweigh the interest of the public and the defendant in a trial within the

22          original date prescribed by the Speedy Trial Act.

23                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24          et seq., within which trial must commence, the time period of the date of this stipulation and

25          order, to March 25, 2021, inclusive, is deemed excludable pursuant to this Court’s General

26          Orders, due to the public health concerns created by the COVID-19 pandemic, as well to

27          18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

28          by the Court at defendant’s request on the basis of the Court’s finding that the ends of justice

      [AMENDED] STIPULATION REGARDING EXCLUDABLE          3
30    TIME PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00170-MCE Document 45 Filed 02/12/21 Page 4 of 4


 1          served by taking such action outweigh the best interest of the public and the defendant in a

 2          speedy trial.

 3          3.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7   Dated: February 9, 2021                          MCGREGOR W. SCOTT
                                                      United States Attorney
 8

 9                                                    /s/ JAMES R. CONOLLY
                                                      JAMES R. CONOLLY
10                                                    Assistant United States Attorney
11

12   Dated: February 9, 2021                          /s/ EMILY CHRIM
13                                                    EMILY CHRIM
                                                      Counsel for Defendant
14                                                    IVAN ALBERTO MARTINEZ-LOPEZ

15

16

17                                                     ORDER

18          IT IS SO ORDERED.

19 Dated: February 11, 2021
20

21

22

23

24

25

26

27

28

      [AMENDED] STIPULATION REGARDING EXCLUDABLE           4
30    TIME PERIODS UNDER SPEEDY TRIAL ACT
